Opinion by
Ellison, J.
Appellant, plaintiff below, was the owner of a farm in Caldwell county, and by written lease containing a variety of stipulations as to the manner of its use, rented the farm, to one F. M. Brink for three years. It was provided by this. instrument that under certain conditions, Brink, the lessee, was to feed the corn and hay raised, to cattle which were to be furnished by appellant, and, though nothing is said in the lease, it seems conceded that in the event of no cattle being furnished to eat the crop to be raised, Brink and appellant were to be joint owners thereof.
In 1876 respondent purchased from the tenant Brink, the corn, and according to his own testimony, a portion of the hay raised oh the premises that year. After he had fed thé corn and a portion of the hay, appellant institutes this suit against him in the circuit court of Caldwell county for fifteen hundred' dollars. A change of venue was granted to Livingston county, when ón a trial by jury the verdict was for respondent.
Appellant filed a motion to strike out a portion of respondent’ s answer, which was overruled by the circuit court, and exceptions duly taken. All instructions asked on either side were given by the court.
Appellant’s motion to strike out a portion of the answer should have been sustained, as we cannot see from the record, any relevancy that portion of the answer objected to, bore to the case. It áppiéars, however, to have-been wholly abandoned at the trial. No instructions *172were asked by either side, referring to it in any manner, and we are satisfied no harm resulted to appellant in refusing to strike it out.' — Leabo v. Goode et al., 67 Mo. 186.
• There were no instructions refused for either side, and, iso far as we can gather from those given, the whole controversy before the jury was whether the appellant, after becoiUing aware of the sale of his property by his tenant and co-owner who was in possession of it, ratified or adopted that sale. The jury found that he did, and the only question for us is, was there error on the part of the court in giving instructions for respondent. Those objected to are as follows:
No. 1. The court instructs the jury if they find from the evidence that the defendant informed plaintiff of his purchase of the hay and the corn, and that he approved of the sale, then the jury are instructed that such approval amounts to a ratification of the sale, and the jury will find for the defendant.
No. 2. If the jury find from the evidence that the defendant notified the plaintiff of his purchase of the com and hay and that he assented to the purchase so made by the defendant, and that the defendant had paid for the :corn and hay used by him before any further notice from plaintiff that he still had a claim oh the corn and hay, they will find for the defendant.
No. 3. If the jury find from the evidence that plaintiff, ratified the sale of the corn and hay to the defendant, he cannot recover in this case against the defendant, and the verdict must be for the defendant.
We think these instructions state the law clearly. The jury were simply told that if the appellant, after being 'informed of the action Of his tenant, adopted such action as his own, the verdict should be for defendant: The authorities cited by appellant to the effect that a principal must have full information as to the circumstances attending the action of the agent before he will be bound by ratification, do' not mean, as applied to this case, that he should have been informed as to the terms and details of the sale.
*173The material fact for him to know here was, that his share of the property had been sold by his tenant to respondent. dhis was all the information necessary for His election. If, upon being informed of the sale by Hill, he had asked upon what terms it had been made, and thereupon been misled as to the details of the transaction — if he had asked for details and been deceived — he' would not have been bound. Here, however, from the evidence given on that subject, it would seem that appelh ant had learned of the sale before meeting with respondent and given it his approbation. The parties appear to have reduced the cause at the trial down to quite narrow limits, and we are satisfied that on the issues presented no error was committed.
Judgment affirmed.
Hall, Judge, concurs. Philips, P. J., files separate opinion concurring in result.
Separate opinion of
Philips, P. J.
If the foregoing opinion is to be construed as an approval of the instructions given on behalf of the defendant, independently considered, I do not concur.
The first and third instructions, in iny opinion, are faulty, because they submit a question of law to the determination of the jury. It is perfectly manifest, from reading the first instruction in connection with the third; that the words “approved” and “ratified” are employed as synonymous. Therefore the jury were told that if Musser, after having notice of the sale of the corn and hay, “ratified” the act, the jury should find for the defendant.
What is a ratification is a miked question of law and fact. Questions of law belong to the court. The jury should find the facts, but the court applies the law. The court should tell the jury, if they find from the evidence the existence of the facts testified to by the witnesses, they did of did not amount to a ratification. — Atterberry v. Powell, 29 Mo. 429; Morgan v. Durfee, 69 Mo. 470; S. L., K. C. & N. Ry. Co. v. Cleary, 77 Mo. 638; Nichols v. Winfrey, 79 Mo. 545; Stewart v. City of Clin*174ton, 79 Mo. 614; Newman v. Lawless, 6 Mo. 279; Wiser v. Chesley, 53 Mo. 549; Mueler v. Put. F. Ins. Co., 45 Mo. 84; Hudson v. R. R. Co., 53 Mo. 539.
But I concur in affirming the judgment of the circuit court because the'-plaintiff in his fourth instruction, in effect, told the jury they could find against him, if they found “a ratification of the sale,” thereby recognizing their right to determine what amounted to á ratification or approval.
Communis error facit jus. Before the plaintiff could complain of the vice in defendant’s instructions under such circumstances, he should have gone further and asked the court to define the meaning of the term, or predicated the facts, based on the evidence, which would in law amount to a ratification, or from which the jury might infer it.